         Case 1:18-cv-09433-LGS Document 30 Filed 01/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEN AMERICAN CENTER, INC.
                              Plaintiff,
       -against-                                             18 _ Civ. __________
                                                            ____        9433        LGS__)
                                                                                  (___
DONALD J. TRUMP, in his official capacity             MOTION FOR ADMISSION
as President of the United States
                                                            PRO HAC VICE
                              Defendant.


Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and Eastern
Districts of New York,      Justin Florence                               hereby move this Court
for an Order for admission to practice Pro Hac Vice to appear as counsel for
  PEN American Center, Inc. (plaintiff)                            in the above-captioned action.


I am in good standing of the bar(s) of the state(s) of Massachusetts and District of Columbia and
there are no pending disciplinary proceedings against me in any state or federal court. I have
never been convicted of a felony. I have never been censured, suspended, disbarred or denied
admission or readmission by any court. I have attached the affidavit pursuant to Local Rule 1.3.


Dated: January 12, 2019               Respectfully Submitted,
                                                            /s/ Justin Florence
                                      Applicant Signature:_______________________________
                                                         Justin __________________________
                                      Applicant’s Name:______   Florence

                                      Firm Name:________________  ______________________
                                                   Protect Democracy Project, Inc.
                                      Address:________
                                                    1 0 ________________________________
                                                        Ware Street
                                      City/State/Zip:____________________________________
                                                      Cambridge, MA 02138

                                      Telephone/Fax:_ ______
                                                       T: (202)_______________  __________
                                                                774-4234 / F: (929) 777-8428___
                                      Email:__________________     ________________________
                                              justin.florence@protectdemocracy.org
         Case 1:18-cv-09433-LGS Document 30-1 Filed 01/12/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PEN AMERICAN CENTER, INC.

                               Plaintiff,             18 Civ. 9433 (LGS)

- against -                                           DECLARATION OF
                                                      JUSTIN FLORENCE IN SUPPORT OF
DONALD J. TRUMP, in his official capacity             MOTION FOR ADMISSION
as President of the United States,                    PRO HAC VICE

                        Defendant.
____________________________________

I, Justin Florence, hereby affirm and state as follows:

1.      I submit this declaration in support of the motion for my admission to practice pro hac
        vice in the above-captioned matter.

2.      As shown in the Certificates of Good Standing attached hereto, I am a member in good
        standing of the Bars of Massachusetts and of District of Columbia.

3.      I have never been convicted of a felony.

4.      I have never been censured, suspended, disbarred, or denied admission or readmission by
        any court.

5.      There are no disciplinary proceedings against me in any state or federal court.

6.      I respectfully request that I be permitted to appear as counsel pro hac vice in the above-
        captioned case for Plaintiff PEN American Center, Inc.

I affirm under penalty of perjury that the foregoing statements are true and correct.

Dated: January 12, 2019                       Respectfully Submitted,

                                              /s/ Justin Florence_________________________
                                              Justin Florence
                                              THE PROTECT DEMOCRACY PROJECT, INC.
                                              10 Ware Street
                                              Cambridge, MA 02138
                                              Telephone: (202) 774-4234
                                              Facsimile: (929) 777-8428
                                              Email: justin.florence@protectdemocracy.org
Case 1:18-cv-09433-LGS Document 30-2 Filed 01/12/19 Page 1 of 1
Case 1:18-cv-09433-LGS Document 30-3 Filed 01/12/19 Page 1 of 1
        Case 1:18-cv-09433-LGS Document 30-4 Filed 01/12/19 Page 1 of 1




PEN AMERICAN CENTER, INC.

                                                               18   9433   LGS

DONALD J. TRUMP, in his official capacity
as President of the United States



                     Justin Florence




Massachusetts and District of Columbia


                        Justin Florence
                   Protect Democracy Project, Inc.
                   10 Ware Street

                       Cambridge, MA 02138
                       T: (202) 774-4234 / F: (929) 777-8428



   PEN American Center, Inc. (plaintiff)
